DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-15 are rejected under 35 USC 103 as being unpatentable over Madasu et al. (US 2016/0130933 A1) (“Madasu”) and in view of Irani (US 5,950,727).
Referring to claim 1: Madasu teaches a well treatment method, comprising:
pumping a treatment fluid through a tubular in a well (¶ [0012]; FIG. 1);
deploying plugging devices 132 into the tubular [0020]; and
blocking flow of the treatment fluid through perforations 130 formed through the tubular [0017],
in which at least one characteristic of the group consisting of the treatment fluid and the plugging devices is varied [0098], thereby in the blocking flow step selectively blocking the flow of the treatment fluid through the perforations in a sequence.
While Madasu likely teaches a top down sequence based on the configuration of the tubular and the perforations, Madasu does not specifically teach selectively blocking the flow of the treatment fluid through the perforations in one of the group consisting of a top down sequence and a bottom up sequence.  Irani teaches a well treatment method, comprising:
deploying plugging devices into a tubular; and
blocking flow of fluid through perforations,
wherein, in the blocking flow step selectively blocking the flow of the fluid through the perforations in one of the group consisting of a top down sequence and a bottom up sequence (for all limitations -- column 3, line 59 - column 4, line 9; column 9, line 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Madasu to include one of a top down sequence and a bottom up sequence as taught by Irani since that is the way fluid flows either under the influence of gravity or pressure from a pump.
Referring to claims 2-4: Madasu teaches the characteristic comprises a density of the treatment fluid [0022], a flow rate of the treatment fluid [0024] and [0098], or a rheological property of the treatment fluid [0022].
Referring to claims 5-9: Madasu teaches the characteristic comprises a density of the plugging devices [0023], a buoyancy of the plugging devices in the treatment fluid ([0046], claim 2), a geometry of the plugging devices [0023], a configuration of the plugging devices [0023] or a mass of the plugging devices (since changing the size would change the mass [0098]).
Referring to claim 10: Madasu teaches a well treatment method, comprising:
forming perforations 130 through a tubular 110 along an interval in a well 114 [0017];
pumping a treatment fluid through the tubular [0015];
deploying plugging devices 132 into the tubular [0020]; and
blocking flow of the treatment fluid through the perforations [0017],
in which at least one characteristic of the perforations is varied along the interval [0095] and [0096], thereby in the blocking flow step selectively blocking the flow of the treatment fluid through the perforations in a sequence.
While Madasu likely teaches a top down sequence based on the configuration of the tubular and the perforations, Madasu does not specifically teach selectively blocking the flow of the treatment fluid through the perforations in one of the group consisting of a top down sequence and a bottom up sequence.  Irani teaches a well treatment method, comprising:
deploying plugging devices into a tubular; and

wherein, in the blocking flow step, selectively blocking the flow of the fluid through the perforations in one of the group consisting of a top down sequence and a bottom up sequence (for all limitations -- column 3, line 59 - column 4, line 9; column 9, line 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Madasu to include one of a top down sequence and a bottom up sequence as taught by Irani since that is the way fluid flows either under the influence of gravity or pressure from a pump.
Referring to claims 13 and 14: Madasu teaches the characteristic comprises a size of the perforations or a flow area of the perforations (since changing the length [0094] would inherently change the size and flow area).
Referring to claim 15: Madasu teaches the characteristic comprises a density of the perforations [0095]-[0096].
Claims 11 and 12 are rejected under 35 USC 103 as being unpatentable over Madasu and Irani, and further in view of Erbstoesser (US 4,244,425).
Referring to claims 11 and 12: Madasu and Irani do not specifically teach the characteristic comprises an orientation of the perforations.  Erbstoesser teaches a well treatment method, comprising forming perforations 4 through a tubular 2 along an interval in a well 1, pumping a treatment fluid through the tubular, deploying plugging devices 10 into the tubular and blocking flow of the treatment fluid through the perforations (column 4, lines 10-16), in which the characteristic comprises an orientation of the perforations (column 8, lines 13-16) which would be relative to vertical and .
Allowable Subject Matter
Claims 16 and 18-25 are allowed.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed February 28, 2022, with respect to the rejections of claims 10 and 13-15 under 35 USC 102(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Madasu and in view of Irani.
Further, applicant's arguments with respect to the rejections of claims 1-9 under 35 USC 103 have been fully considered but they are not persuasive.  Regarding applicant’s arguments that Irani does not teach a plugging agent is used to block the perforations, the examiner respectfully disagrees.  In the present application, perforations 20a and 20b are shown as through holes.  In Madasu, perforations 130 are shown as through holes.  In Irani, perforations are not shown since there are no Figures; however, Irani teaches perforations in the form of channels that are through holes.  Those channels, or perforations, are in fact blocked using plugging agents (column 3, lines 59-65 and column 4, lines 18-26).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Madasu and Irani teach well treatment methods where perforations are plugged using plugging devices in order to control the flow path to a desired location while bypassing the undesirable, blocked holes.
Therefore, as further explained above, claims 1-15 stand rejected and claims 16 and 18-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


16 March 2022